DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seymour et al. (U.S. 20120117881).
In re Claims 1, 11, 12, and 14 Seymour teaches a vertical support member (22) for a sliding door comprising: a front wall (88) forming a front surface of the member and having a first thickness; a rear wall parallel to the front wall (88) forming a rear surface of the member and having a second thickness; a nose side wall (90) forming a nose surface of the member and having a third thickness; a tail side (86) wall forming a tail surface of the member and having a fourth thickness, wherein the nose side wall and tail side wall join the front and rear walls to one another.  The member is formed as a unitary body of extruded aluminum (Paragraph 0042) without an additional reinforcement, and wherein one or more of the third and fourth thicknesses (at side 86) are greater than the first and second thicknesses.  (Figure 1,6-15)
Seymour teaches a top support member (80); a bottom support member(82); a glass door pane (20) held along its perimeter by the vertical, top, and bottom support members, wherein the pane and the support members comprise a door surface area; a slide rail (12) positioned below the assembly, the slide rail adapted to allow the door to 
Seymour does not specifically teach that the track/slide rail is positioned below the assembly.  However, the examiner takes official notice that such lower slide rail tracks are well known in the art. Incorporating a lower slide rail would allow for greater stability in allowing the door to be positioned and operated.
Figure 6 appears to show and one or more fillets (rounded corners) at the intersection of the one or more of the nose wall, the front wall, the tail wall, and the rear wall.  These occur at the exterior of the vertical support member as well as at the four internal corners of space (92).  However should the applicant dispute this, the examiner notes that the use of four fillets (rounded corners) would be obvious to one of ordinary skill in the art at the time of filing.  The fillets aid in mitigating stress concentrations that are found in corners and the examiner takes official notice of this.
In re Claim 2 Seymour has been specifically discussed but does not specifically teach the member has a deflection less than 1.5 inch over a 96-inch span when subject to a 3000-pound load in a through-door direction at a midpoint of the member.  However, as was noted above, the modified Seymour reference discloses the positively claimed limitations and there is therefore capable of the same properties and functional characteristics described in Claim 2.
In re Claims 3-4, Seymour has been specifically discussed but does not specifically teach that one or more of the third and fourth thicknesses are between about 1.5 and about four times greater or about three times than the greater of the first In re Aller, 105 USPQ 233.   The thickness of the nose and tail side wall, experience repetitive stresses and impacts that the front and rear walls do not.  Therefore, these thicker walls provide reinforcing of the vertical support member where it is needed the most. 
In re Claim 5, Figure 6 of Seymour does show that the front and rear walls (88) appear to be of the same thickness.  The thickness of the wall (86) appears to be greater than the thickness of the front and wall but it is not clear this the nose and tail walls are both thicker than the side walls.  However, changes in thickness involve changes in size, shape, and proportion which have been held to involve only routine skill in the art.  In re Rose, 105 USPQ 137; In re Dailey, 149 USPQ 47 (CCPA 1966); In re Reese, 129 USPQ 402.  The thickness of the nose and tail side wall, experience repetitive stresses and impacts that the front and rear walls do not.  Therefore, it would be obvious to one of ordinary skill in the art at the time of filling to have these thicker walls to provide reinforcement of the vertical support member where it is needed the most. 
In re Claim 6 Seymour teaches that member (22) has a through-door direction parallel to the nose wall (90) and the tail wall (86).   Seymour does not specifically teach a moment of inertia about the axis in the through-door direction is between about 0.6 in4 and about 6 in4.  However, as was noted above, the modified Seymour reference 
In re Claims 13, Seymour has been specifically discussed but does not specifically teach that width of one or more of the front wall and rear wall is less than about 2 and a half inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have thickness in this range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.   A thickness of less than 2.5 inches would reduce the weight of the vertical supports, allowing for a light overall door that is easier to install.
 In re Claims 15 and 16, Seymour has been specifically discussed.  Glass pane (20) does have an exposed area as can been seen in Figure 1. Seymour does not specifically teach that the height of the exposed area is about 96 inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an exposed height of 96, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such an exposed height would allow for proper visibility through the glass door and allow the transmission of light through a large clear pane into the room interior.
Seymour does not specifically teach when the door assembly is subject to a pressure differential of about 80 PSF, the vertical support members are permanently deformed by less than 0.4% of the height or that the vertical profiles have an instantaneous deflection of less than about 2 inches.   However, the modified Seymour .
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seymour et al. (U.S. 20120117881) in view of Vander Bent JR. (U.S. 20200199924)
In re Claim 7, Seymour teaches that the doors (16,18) have breakout pivot points.  (Column 34).  However Seymour does not specifically claim that the breakout pivot is positioned in a space formed inward of the front wall, the rear wall, the nose wall, and the tail wall.
Vander Bent teaches that the pivot /hinge rood (130) is positioned the vertical side edge of sliding door (100).  (Figure 2)
It would be obvious for the Seymour pivot to have the placement taught by the Vander Bent reference.  This would allow for a sizeable opening to be exposed when the door pivots open.  The placement of the pivot in the Seymour/Vander Bent combination would result in the breakout pivot positioned in a space (92) formed inward of the front wall, the rear wall, the nose wall, and the tail wall.
In re Claim 8, Seymour modified by Vander Bent has been previously disclosed.  Vander Bent teaches a locking pin (160) with flat surfaces at the end of the pin.  (Figures 3A,3B)  The examiner notes that the claim does not specifically claim a strike plate. Therefore, it is not afforded patentable weight.  The pin would be capable of the functional limitation of contacting a strike plate.  The placement of the locking pin in the Seymour/Vander Bent combination would result in the locking pin is positioned in a space (92) formed inward of the front wall, the rear wall, the nose wall, and the tail wall.
In re Claim 9, Seymour modified by Vander Bent has been previously disclosed.  Vander Bent teaches a slide pin (160) with flat surfaces at the end of the pin that would allow it to contact a slide track.  (Figures 3A,3B)  The examiner notes that the claim does not specifically claim a slide track. Therefore, it is not afforded patentable weight.  The placement of the slide pin in the Seymour/Vander Bent combination would result in the locking pin is positioned in a space (92) formed inward of the front wall, the rear wall, the nose wall, and the tail wall.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seymour et al. (U.S. 20120117881) in view of Clancy (U.S. 5,820,170)
In re Claim 10, Seymour has been previously discussed but does not specifically teach an interlock assembly adapted to engage with a mating assembly on another door, the interlock assembly comprising a mounting surface positioned adjacent to the nose wall or the tail wall and one or more fasteners extending through the mounting surface and into the adjacent nose wall or tail wall, and wherein when a wind load impinges on the door, the fasteners are stressed in a shear direction.
Clancy teaches doors with interlock (20,22).  The interlock latch (20) and keeper structure (22) both have housings that are secured in place by fasteners (52) that extend into the leading edges of the doors they are mounted to.(Figures 1,-4)
It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the door latch taught by Clancy into Seymour in order to secure the sliding doors closed.  In the Seymour/Clancy combination the interlock (20,22) would mounting surface positioned adjacent to the nose wall or the tail wall and one or more fasteners extending through the mounting surface and into the adjacent nose wall or tail wall, and .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633